DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 2/22/2022.
Claims 1 – 18 and 20 are pending.
Note: This Action replaces the NF Action sent on 11/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the claim recites the steps of “receiving…”, “comparing…”, and “issuing a notification…”.  It is unclear if these steps are achieved mentally or by a machine. Clarification and amendment are kindly requested.
Claims 11 – 18 are also rejected for depending on claim 10.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing each value of the stream to at least one previous value in the stream; and when the comparison reflects a difference value greater than a threshold, issuing a notification.
The limitation of comparing each value of the stream to at least one previous value in the stream, and when the comparison reflects a difference value greater than a threshold, issuing a notification, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, for the language of the step, “comparing” in the context of this claim encompasses the user manually comparing each value of the stream to at least one previous value in the stream. Similarly, the limitation of when the comparison reflects a difference value greater than a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and also requires the performance of an arithmetic operation (difference of two values), this limitation also describes a “mathematical calculation”, which is also specifically identified as an exemplar in the “mathematical concepts” grouping of abstract ideas. For example, by the step language, “a difference value greater than a threshold” in the context of this claim encompasses the user thinking that the comparison should detects a difference value greater than a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the claim is silent about an additional element and the possibility of interpret the use of a processor to perform both the comparison and a notification amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent Claims(s) 11 – 18 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer comprising: at least one processor… to: compare each value of the stream to at least one previous value in the stream, and when the comparison reflects a difference value greater than a threshold, issue a notification.

This judicial exception is not integrated into a practical application. In particular, the claim
only recites the additional element – using a processor to perform both the comparison and a notification. The processor in both executions is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of compare each value of the stream to at least one 
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using a processor to perform both the comparison and a notification amounts to no more than mere instructions to apply the exception using a
generic computer component. Mere instructions to apply an exception using a generic computer
component cannot provide an inventive concept. The claim is not patent eligible.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “semiconductor integrated circuit (IC) comprising: a digital comparator circuit electrically configured to: (a) receive a stream of digital output values from the TDC, (b) compare each value of the stream to at least one in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, the claims are allowed as they further limit allowed claim 1.
Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 10 and 20. Therefore, no prior art rejection for claims 10 and 20 is presented in this action. However, Claims 10 – 18 and 20 are rejected under 35 U.S.C. 101.

Note: It is suggested to contact the Examiner for any clarification with respect the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dato (US 10,509,104 B1) teaches a semiconductor die for controlling synchronization of a multi-chip radar system, the semiconductor die comprising: a phase-locked loop (PLL) configured to generate an analog-to-digital converter (ADC) clock signal based on timing of a reference clock signal; ADC circuitry controlled by the ADC clock signal; an ADC synchronization signal generation circuit configured to generate an ADC synchronization signal based on timing of the ADC clock signal; a time-to-digital converter (TDC) configured to provide a phase adjustment to the ADC clock signal based on measuring a time delay between the reference clock signal and the ADC clock signal (see claim 15).
Kurachi et al. (US 2019/0117122 A1) suggests a semiconductor integrated circuit comprising: a pulse signal generator circuit configured to generate a first pulse signal, which is supplied to a first electrode out of the first electrode and a second electrode placed on a chest of a subject, 
Lin et al. (US 9,954,455 B2) discloses a constant on-time (COT) isolated converter connected to an input terminal for receiving an input voltage, the constant on-time isolated converter comprising: a transformer including a primary and secondary side, wherein the primary side is connected to the input terminal and the secondary side is connected to a load; a processor connected to the secondary side of the transformer and the load, wherein the processor receives a start-up voltage and an output voltage across the load or an output current through the load (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/9/2022